UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-10065 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 20-1614256 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Rella Blvd, Suite 160, Montebello, NY (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (212) 583-0080 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date; 71,643,871 shares as of August 13, 2010. TABLE OF CONTENTS Page (s) PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS Condensed Balance Sheet as ofJune 30, 2010 (unaudited) and December 31, 2009 1 Condensed Statement of Operations for the three and six months ended June 30, 2010 and 2009 from inception (August 17, 2004) through June 30, 2010 (unaudited) 2 Condensed Statement of Stockholders’ Equity from January 1, 2010 through June 30, 2010 (unaudited) 3 Condensed Statement of Cash Flows for the six months June 30, 2010 and 2009 and from inception (August 17, 2004) through June 30, 2010 (unaudited) 4 Notes to Financial Statements (unaudited) 6 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4T CONTROLS AND PROCEDURES 24 PART II OTHER INFORMATION 24 ITEM 1 LEGAL PROCEEDINGS 24 ITEM 1A RISK FACTORS 24 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4 (Removed and Reserved) 24 ITEM 5 OTHER INFORMATION 25 ITEM 6 EXHIBITS 25 SIGNATURES 26 i ADVANCE NANOTECH, INC. (A Development stage Company) CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Accounts receivable, related party - Prepaid and other current assets Total current assets Property, plant and equipment, net Other assets: Investments Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other Convertible notes payable, current portion - Capital lease obligation, current portion - Total current liabilities Long term debt: Convertible notes payable, long term portion Warrant liability Derivative liability Totalliabilities Stockholders' deficit: Preferred stock; $0.001 par value; 25,000,000 shares authorized; 0 shares issued and outstanding - - Common stock; $0.001 par value; 200,000,000 shares authorized; 69,033,502 and 60,613,314 shares issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income (loss) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 1 ADVANCE NANOTECH, INC. (A Development Stage Company) CONDENSEDSTATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Three months ended June 30, Six months ended June 30, From Date of Inception (August 17, 2004) Through June 30, 2010 Operating expenses: Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense) Interest income Grant income - Gain on sale of investment - Gain on forgiveness of accounts payable and other income - Income from investments - Other income (expense) - Interest expense ) Gain (loss) on change in fair value of warrant liability ) ) ) Accrued late registration rights cost ) Net (loss) before provision for income taxes ) Income taxes (benefit) - Net (loss) from continuing operations and non controlling interest ) Non controlling interest - Net (loss) from continuing operations ) (Loss) from discontinued operations - ) - ) ) NET ( LOSS) ATTRIBUTABLE TO ADVANCE NANOTECH, INC. $ ) $ ) $ ) $ ) $ ) Net (loss) per common stock (basic and fully diluted): Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $
